NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARABED O. MIRZOIAN,                            No.    19-16589

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00024

 v.
                                                MEMORANDUM*
MICHEL N. EL-RAHI; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Garabed O. Mirzoian appeals pro se from the district court’s judgment

dismissing his employment action alleging wrongful termination in violation of

federal law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Mirzoian’s action for failure to exhaust

administrative remedies because Mirzoian’s employment was terminated in 2006

and Mirzoian did not file a discrimination charge with the Equal Employment

Opportunity Commission (“EEOC”) until 2015. See 42 U.S.C. § 2000e-5(e)(1) (a

charge must be made with the EEOC within 180 days of the alleged unlawful

employment practice or within 300 days if a charge is first made with an

authorized state agency). Although Mirzoian filed a discrimination complaint with

the Commonwealth of the Northern Mariana Islands Department of Labor

(“DOL”) within 18 days of the termination of his employment, the DOL had no

worksharing agreement with the EEOC, and therefore Mirzoian’s DOL complaint

would not be considered timely filed with the EEOC. See Laquaglia v. Rio Hotel

& Casino, Inc., 186 F.3d 1172, 1175 (9th Cir. 1999) (explaining that a charge filed

with an agency that has a worksharing agreement with the EEOC is deemed to

have been received by the EEOC on the same day).

      The district court did not abuse its discretion in declining to apply equitable

tolling. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (equitable tolling

applies when a litigant shows: “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way”); Coppinger-

Martin v. Solis, 627 F.3d 745, 750 (9th Cir. 2010) (“[O]nce a claimant retains


                                          2                                    19-16589
counsel, tolling ceases because she has gained the means of knowledge of her

rights and can be charged with constructive knowledge of the law’s requirements.”

(citation omitted)); Leong v. Potter, 347 F.3d 1117, 1121 (9th Cir. 2003) (setting

forth standard of review).

      Mirzoian’s motion for disqualification of the district court judge (Docket

Entry No. 5) is denied.

      AFFIRMED.




                                         3                                   19-16589